Citation Nr: 0008579	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for herniated disc L3-
4, L4-5 and L5-S1, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran, in correspondence dated December 1997, stated 
that he had been pursuing his claim for increased rating for 
over three years.  The RO has not addressed this issue of 
whether the veteran is entitled to an earlier effective date 
and, thus, this claim is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's low back disability is manifested by severe 
recurring attacks of intervertebral disc syndrome.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
degenerative disc disease of the lumbosacral spine are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes VA outpatient treatment records and VA 
examination results, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The pertinent medical evidence here consists of VA outpatient 
treatment records and a VA examination report.  

The RO has obtained VA outpatient treatment records from as 
early as November 1992.  The early evidence here shows that 
the veteran complained of constant low back pain that 
radiated to the right thigh in November 1992.  No 
radiculopathy was noted at that time.  The records from 1993 
show that the veteran complained of constant low back pain 
and that he was diagnosed with disc disease and degenerative 
changes on several occasions.  Back spasms were noted.  His 
chronic low back pain was deemed nonradicular at that point 
and he was neurologically stable.

At his VA examination in February 1997, the veteran reported 
continuing low back pain, he said he especially had trouble 
getting up and moving after prolonged sitting.  He stated 
that he was under a lifting restriction at work and that his 
pain was radiating from his back into the left lateral thigh 
area.  He said he took Motrin, 600 mg, twice a day for pain  
On examination, the veteran was described as well developed 
and very muscular.  He moved about with normal agility.  He 
had a normal, brisk gait.  He undressed and dressed without 
any hesitation or difficulty.  His lumbosacral spine showed 
normal curvatures and he was able to walk normally on his 
heels and toes and on the inside and outside of his feet.  
Straight leg raising test was positive bilaterally at 50 
degrees.  Range of motion was somewhat restricted with 75 
degrees of  anterior flexion, 45 degrees of lateral flexion 
right and left, 90 degrees of rotation right and left, and 25 
degrees of posterior extension.  The examiner found knee 
jerks intact bilaterally but was unable to reliably elicit 
ankle jerks bilaterally.  He was diagnosed with lumbar spine 
disease with radiculopathy and x-rays showed degenerative 
disease of the lumbar spine.  There was almost total 
obliteration of the L5/S1 disc and slight narrowing of L5/L4.  
X-rays also showed osteosclerosis of the L4/L5, L5-S1 facet 
joints and mild levoscoliosis.  

In June 1997, the veteran reported back pain and pain on his 
right side and upper thigh.  The examiner noted the veteran's 
low back pain and right paraspinal spasm.  In March 1998, he 
was able to toe/heel and had full range of motion.  He was 
taking various medications.  The diagnosis was chronic low 
back pain.  In October 1998 a history of low back pain was 
noted.  No surgery was anticipated.  It was noted that he was 
taking Motrin, 400 mg, twice a day.  He was discharged from 
the neurosurgery clinic.  The diagnosis was lumbosacral disc 
disease.  

In January 1999, the veteran reported injuring his back when 
shoveling.  He reported that the pain was worse during the 
winter and that he had episodes once or twice a month with 
the previous episode being two weeks earlier.  The pain shot 
down his left leg and improved on walking.  He described the 
pain as 4-5 on a scale of 10.  He had no weakness.  His gait 
was normal and he had good plantar and dorsiflexion 
bilaterally.  There was no tenderness over the spine.  The 
diagnosis was low back pain with exacerbation.  Bed rest and 
medication were prescribed.  He was to be off work for two 
days.  

The veteran's disability has been evaluated as 20 percent 
disabling pursuant to the criteria set out in 38 C.F.R. 
§ 4.72, Diagnostic Code 5293.  A 20 percent rating is 
warranted where there is moderate intervertebral disc 
syndrome with recurring attacks.  Symptomatology of severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief warrants a 40 percent evaluation.  A 60 
percent evaluation is warranted where the syndrome is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disk with little intermittent 
relief.

It is the decision of the Board that the veteran's 
symptomatology does warrant a 40 percent evaluation.  The 
veteran has complained of, and been treated for, persistent 
symptoms of intervertebral disc syndrome.  These symptoms 
have included demonstrable muscle spasm and some 
radiculopathy.  He has exacerbations of symptomatology from 
time to time.  Indeed, the pain and symptoms are not 
persistent but, in the Board's judgment, they are severe.  
His range of motion is otherwise fairly good and he moves 
around satisfactorily.  In other words, the Board sees his 
overall disability picture being substantially less than that 
required for pronounced and a 60 percent rating but find that 
certainly a 40 percent rating is warranted for severe 
impairment.  

However, there is no evidence that the veteran is entitled to 
further increased rating based on any extraschedular theory 
of compensation.  In reviewing the veteran's claims, the 
Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45.  To the extent that these provisions are applicable to 
the Diagnostic Codes considered in this case, there is no 
objective evidence of additional functional loss due to pain, 
incoordination on use, weakness or fatigue beyond that 
already contemplated by the 40 percent schedular diagnostic 
criteria.  As such, the Board is unable to find a basis for 
assigning compensable ratings under these regulatory 
provisions.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent for the veteran's low 
back disability is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 6 -


- 2 -


